            Case 1:18-cv-11963-PBS Document 72 Filed 03/05/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                         )
STERLING SUFFOLK                         )
RACECOURSE, LLC,                         )
                                         )
       v.                                )
                                         )     Civil No: 18-CV-11963-PBS
WYNN RESORTS, LTD, et al.                )
                                         )
                Defendants.              )
                                         )


                    DEFENDANT FBT EVERETT REALTY LLC’S
                  MOTION TO DISMISS THE AMENDED COMPLAINT

       For the reasons set forth in its accompanying memorandum of law, Defendant FBT Everett

Realty LLC respectfully moves to dismiss with prejudice, and without further leave to amend,

Plaintiff Sterling Suffolk Racecourse, LLC’s amended complaint.

DATED: March 5, 2019                              Respectfully submitted,

                                                  /s/ Aaron M. Katz____________
                                                  Joshua S. Levy (BBO# 563017)
                                                  Joshua.Levy@ropesgray.com
                                                  Aaron M. Katz (BBO# 662457)
                                                  aaron.katz@ropesgray.com
                                                  Ropes & Gray LLP
                                                  800 Boylston Street
                                                  Boston, MA 02199
                                                  Telephone: (617) 951-7000

                                                  Christopher Weld, Jr.
                                                  cweld@toddweld.com (BBO# 522230)
                                                  Christian G. Kiely (BBO# 684308)
                                                  ckiely@toddweld.com
                                                  Todd & Weld LLP
                                                  One Federal Street, 27th Floor
                                                  Boston, MA 02110
                                                  (617) 720-2600



                                              1
         Case 1:18-cv-11963-PBS Document 72 Filed 03/05/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Aaron M. Katz, hereby certify that, on March 5, 2019, true and accurate copies of the
foregoing were served on counsel for all parties through ECF.

                                                   /s/ Aaron M. Katz
                                                   Aaron M. Katz




                                              2
